OPINION OF THE COURT
Order modified, with costs to plaintiff and third-party defendants Marvin A. Mass et al., against State University Construction Fund, by dismissing the third-party complaint against Marvin A. Mass et al., doing business as Cosentini Associates, for reasons stated in the concurring in part and dissenting in part memorandum by Justice Howard A. Levine at the Appellate Division (99 AD2d 860, 862-863); and, as so modified, order affirmed.
i
Concur: Judges Jones, Wachtler, Meyer, Simons, and Kaye. Chief Judge Cooke and Judge Jasen dissent and vote to affirm for reasons stated in the memorandum of the Appellate Division (99 AD2d 860).